 



 

 

FORM OF

 

WARRANT

 

To Purchase Common Stock of

 

American Eagle Energy Corporation

 

Dated _______ __, 20__

 



 

  

 

 

 

TABLE OF CONTENTS

 

      Page         1. DEFINITIONS 1       2. EXERCISE OF WARRANT 3   2.1 Manner
of Exercise 3   2.2 Payment of Taxes 4   2.3 Fractional Shares 4         3.
TRANSFER, DIVISION AND COMBINATION 4   3.1 Transfer 4   3.2 Division and
Combination 5   3.3 Expenses 5   3.4 Maintenance of Books 5         4.
ADJUSTMENTS 5   4.1 Stock Dividends, Subdivisions and Combinations 5   4.2 Other
Provisions Applicable to Adjustments under this Section 6   4.3 Reorganization,
Reclassification, Merger, Consolidation or Disposition of Assets 7   4.4 Certain
Limitations 7         5. NOTICES TO WARRANT HOLDERS 7   5.1 Notice of
Adjustments 7   5.2 Notice of Corporate Action 8   5.3 Notice to Shareholders 9
        6. NO IMPAIRMENT 9       7. RESERVATION AND AUTHORIZATION OF COMMON
STOCK; REGISTRATION WITH OR APPROVAL OF ANY GOVERNMENTAL AUTHORITY 9       8.
TAKING OF RECORD; STOCK AND WARRANT TRANSFER BOOKS 10       9. RESTRICTIONS ON
TRANSFERABILITY 10   9.1 Restrictive Legend 10   9.2 Termination of Restrictions
10         10. SUPPLYING INFORMATION 11       11. LOSS OR MUTILATION 11      
12. OFFICE OF THE COMPANY 11

 

i

 

 

13. FINANCIAL AND BUSINESS INFORMATION 11   13.1 Filings 11   13.2 Access 11    
    14. LIMITATION OF LIABILITY 11       15. MISCELLANEOUS 12   15.1 Nonwaiver
and Expenses 12   15.2 Notice Generally 12   15.3 Indemnification 12   15.4
Successors and Assigns 13   15.5 Amendment 13   15.6 Severability 13   15.7
Headings 13   15.8 Governing Law 13

 

EXHIBITS   Exhibit A - Subscription Form Exhibit B - Assignment Form

 

ii

 

 

THE OFFER AND SALE OF THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. NEITHER THIS
WARRANT NOR ANY OF THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED IN
VIOLATION OF SUCH ACT, THE RULES AND REGULATIONS THEREUNDER OR THE PROVISIONS OF
THIS WARRANT.

 

Warrant No. __

 

Original Issue Date: ______

 

FORM OF WARRANT

 

To Purchase Common Stock of

 

AMERICAN EAGLE ENERGY CORPORATION

 

THIS IS TO CERTIFY THAT ________________________, or its registered assigns, is
entitled, at any time prior to the Expiration Date (as hereinafter defined), to
purchase from American Eagle Energy Corporation, a Nevada corporation (the
“Company”), _____________ shares of Common Stock (as hereinafter defined and
subject to adjustment as provided herein), in whole or in part, including
fractional parts, at a purchase price of $0.001 per share, all on the terms and
conditions and pursuant to the provisions hereinafter set forth. This Warrant
has been issued pursuant to the terms of the Credit Agreement, dated as of
August __, 2013 (the “Credit Agreement”), among the Company, the lenders party
thereto, and Morgan Stanley Capital Group Inc., as administrative agent for such
lenders.

 

1.DEFINITIONS

 

As used in this Warrant, the following terms have the respective meanings set
forth below:

 

“Business Day” means any day that is not a Saturday or Sunday or a day on which
banks are required or permitted to be closed in the State of New York.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act and other federal securities laws.

 

“Common Stock” means (except where the context otherwise indicates) the common
stock, $0.001 par value, of the Company as constituted on the Closing Date (as
defined in the Credit Agreement), and any capital stock into which such common
stock may thereafter be changed, and shall also include (i) capital stock of the
Company of any other class (regardless of how denominated) issued to the holders
of shares of Common Stock upon any reclassification thereof which is also not
preferred as to dividends or assets on liquidation over any other class of stock
of the Company and which is not subject to redemption and (ii) shares of common
equity of any successor or acquiring entity (as defined in Section 4.3) received
by or distributed to the holders of Common Stock of the Company in the
circumstances contemplated by Section 4.3.

 



 

 

 

“Current Market Price” means, in respect of any share of Common Stock on any
date herein specified, the average of the daily market prices for 30 consecutive
Business Days commencing 45 days before such date. The daily market price for
each such Business Day shall be (i) the last sale price on such day on the
principal stock exchange on which such Common Stock is then listed or admitted
to trading, (ii) if no sale takes place on such day on any such exchange, the
average of the last reported closing bid and asked prices on such day as
officially quoted on any such exchange, (iii) if the Common Stock is not then
listed or admitted to trading on any stock exchange, the average of the last
reported closing bid and asked prices on such day in the over the counter
market, or (iv) if there is no trading market in the Common Stock, as furnished
by any member of the FINRA selected mutually by Holder and the Company or, if
they cannot agree upon such selection, as selected by two such members of the
FINRA, one of which shall be selected by Holder and one of which shall be
selected by the Company.

 

“Current Warrant Price” means, in respect of a share of Common Stock at any date
herein specified, the price at which a share of Common Stock may be purchased
pursuant to this Warrant on such date.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.

 

“Exercise Period” means the period during which this Warrant is exercisable
pursuant to Section 2.1.

 

“Expiration Date” means the fifth anniversary of the original issue date of this
Warrant.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government, any province, commonwealth, territory, possession, county, parish,
town, township, village or municipality, whether now existing or hereafter
constituted or existing.

 

“Holder” and “Holders” means the Person or Persons, as applicable, in whose name
the Warrant set forth herein is registered on the books of the Company
maintained for such purpose.

 

“Other Property” has the meaning set forth in Section 4.3.

 

“Person” an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Restricted Securities” means: (a) any Warrant bearing the applicable legend or
legends referred to in Section 9.1 and (b) any shares of Common Stock which have
been issued upon the exercise of Warrants and which are evidenced by a
certificate or certificates bearing the applicable legend or legends referred to
in such section.

 



2

 

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

 

“Warrants” means this Warrant and all warrants issued upon transfer, division or
combination of, or in substitution for, any thereof. All Warrants shall at all
times be identical as to terms and conditions and date, except as to the number
of shares of Common Stock for which they may be exercised.

 

“Warrant Price” means an amount equal to (i) the number of shares of Common
Stock being purchased upon exercise of this Warrant pursuant to Section 2.1,
multiplied by (ii) the Current Warrant Price.

 

“Warrant Stock” means the shares of Common Stock purchased by the holders of the
Warrants upon the exercise thereof.

 

2.EXERCISE OF WARRANT

 

2.1           Manner of Exercise. From and after the date of issuance of this
Warrant and until 5:00 p.m., New York time, on the Expiration Date, Holder may
exercise this Warrant, on any Business Day, for all or any part of the number of
shares of Common Stock purchasable hereunder.

 

In order to exercise this Warrant, in whole or in part, Holder shall deliver to
the Company at its principal office at 2549 W. Main Street, Suite 202,
Littleton, Colorado or at the office or agency designated by the Company
pursuant to Section 12, (i) a written notice of Holder’s election to exercise
this Warrant, which notice shall specify the number of shares of Common Stock to
be purchased, (ii) payment of the Warrant Price and (iii) this Warrant. Such
notice shall be substantially in the form of the subscription form appearing at
the end of this Warrant as Exhibit A, duly executed by Holder or its agent or
attorney. Upon receipt of all of the deliveries specified in clauses (i) through
(iii) above, the Company shall, as promptly as practicable, and in any event
within five Business Days thereafter, execute or cause to be executed and
deliver or cause to be delivered to Holder a certificate or certificates
representing the aggregate number of full shares of Common Stock issuable upon
such exercise, together with cash in lieu of any fraction of a share, as
hereinafter provided. The stock certificate or certificates so delivered shall
be, to the extent possible, in such denomination or denominations as Holder
shall reasonably request in the notice and shall be registered in the name of
Holder or, subject to Section 9, such other name as shall be designated in the
notice. This Warrant shall be deemed to have been exercised and such certificate
or certificates shall be deemed to have been issued, and Holder or any other
Person so designated to be named therein shall be deemed to have become a holder
of record of such shares for all purposes, as of the date the notice, together
with the cash or check or checks and this Warrant, is received by the Company as
described above and all taxes required to be paid by Holder, if any, pursuant to
Section 2.2 prior to the issuance of such shares have been paid. If this Warrant
shall have been exercised in part, the Company shall, at the time of delivery of
the certificate or certificates representing Warrant Stock, deliver to Holder a
new Warrant evidencing the rights of Holder to purchase the unpurchased shares
of Common Stock called for by this Warrant, which new Warrant shall in all other
respects be identical with this Warrant, or, at the request of Holder,
appropriate notation may be made on this Warrant and the same returned to
Holder.

 



3

 

 

Payment of the Warrant Price may be made at the option of Holder, as specified
by Holder at the time of exercise, by (i) certified or official bank check, (ii)
surrender of shares of Warrant Stock having an aggregate Current Market Price
equal to the Warrant Price, (iii) surrender of Warrants representing the right
to purchase that number of shares of Common Stock that have an aggregate Current
Market Price equal to the sum of the Warrant Price plus the Current Warrant
Price multiplied by the number of shares of Common Stock represented by the
Warrants so surrendered or (iv) any combination of the foregoing. Any shares of
Warrant Stock or Warrants so surrendered shall be duly endorsed, or accompanied
by appropriate instruments of transfer duly executed, by Holder, and if the
certificate for such Warrant Stock or such Warrants evidences more shares of
Warrant Stock or the right to purchase a greater number of shares of Common
Stock, the Company shall issue and deliver to Holder a new certificate for such
additional shares of Warrant Stock or a new Warrant to purchase such additional
shares of Common Stock.

 

2.2           Payment of Taxes. All shares of Common Stock issuable upon the
exercise of this Warrant pursuant to the terms hereof shall be validly issued
and, upon payment of the Warrant Price, fully paid and nonassessable and without
any preemptive rights. The Company shall pay all expenses in connection with,
and all taxes and other governmental charges that may be imposed with respect
to, the issue or delivery thereof. The Company shall not be required, however,
to pay any tax or other charge imposed in connection with any transfer involved
in the issue of any certificate for shares of Common Stock issuable upon
exercise of this Warrant in any name other than that of Holder, and in such case
the Company shall not be required to issue or deliver any stock certificate
until such tax or other charge has been paid or it has been established to the
satisfaction of the Company that no such tax or other charge is due.

 

2.3           Fractional Shares. The Company shall not be required to issue a
fractional share of Common Stock upon exercise of any Warrant. As to any
fraction of a share which Holder of one or more Warrants, the rights under which
are exercised in the same transaction, would otherwise be entitled to purchase
upon such exercise, the Company shall pay a cash adjustment in respect of such
final fraction in an amount equal to the same fraction of the Current Market
Price per share of Common Stock on the date of exercise.

 

3.TRANSFER, DIVISION AND COMBINATION

 

3.1           Transfer. Subject to compliance with Section 9, transfer of this
Warrant and all rights hereunder, in whole or in part, shall be registered on
the books of the Company to be maintained for such purpose, upon surrender of
this Warrant at the principal office of the Company referred to in Section 2.1
or the office or agency designated by the Company pursuant to Section 12,
together with a written assignment of this Warrant substantially in the form of
Exhibit B hereto duly executed by Holder, funds sufficient to pay any transfer
taxes payable upon the making of such transfer. Upon such compliance, surrender,
delivery, and, if required, such payment, the Company shall promptly execute and
deliver a new Warrant or Warrants each dated the same dates as the surrendered
Warrant in the name of the assignee or assignees and in the denomination
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall be cancelled. A Warrant, if properly assigned, may be exercised by
a new Holder for the purchase of shares of Common Stock without having a new
Warrant issued.

 



4

 

 

3.2           Division and Combination. Subject to Section 9, this Warrant may
be divided or combined with other Warrants upon presentation hereof at the
aforesaid office or agency of the Company, together with a written notice
specifying the names and denominations in which new Warrants are to be issued,
signed by Holder or its agent or attorney. Subject to compliance with
Section 3.1, as to any transfer which may be involved in such division or
combination, the Company shall execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants to be divided or combined in accordance
with such notice.

 

3.3           Expenses. The Company shall prepare, issue and deliver at its own
expense the new Warrant or Warrants under this Section 3.

 

3.4           Maintenance of Books. The Company agrees to maintain, at its
aforesaid office or agency, books for the registration and the registration of
transfer of the Warrants.

 

4.ADJUSTMENTS

 

The number of shares of Common Stock for which this Warrant is exercisable, and
the price at which such shares may be purchased upon exercise of this Warrant,
shall be subject to adjustment from time to time as set forth in this Section 4.
The Company shall give Holder notice of any event described below which requires
an adjustment pursuant to this Section 4 in accordance with Sections 5.1 and
5.2.

 

4.1           Stock Dividends, Subdivisions and Combinations. If at any time the
Company shall:

 

(a)          take a record of the holders of its Common Stock for the purpose of
entitling them to receive a dividend payable in, or other distribution of,
shares of Common Stock,

 

(b)          subdivide its outstanding shares of Common Stock into a larger
number of shares of Common Stock, or

 

(c)          combine its outstanding shares of Common Stock into a smaller
number of shares of Common Stock,

 

then (i) the number of shares of Common Stock for which this Warrant is
exercisable immediately after the occurrence of any such event shall be adjusted
to equal the number of shares of Common Stock which a record holder of the same
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to the occurrence of such event would own or be entitled to
receive after the happening of such event, and (ii) the Current Warrant Price
shall be adjusted to equal (A) the Current Warrant Price multiplied by the
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to the adjustment divided by (B) the number of shares of
Common Stock for which this Warrant is exercisable immediately after such
adjustment.

 



5

 

 

4.2           Other Provisions Applicable to Adjustments under this Section. The
following provisions shall be applicable to the making of adjustments of the
number of shares of Common Stock for which this Warrant is exercisable and the
Current Warrant Price provided for in this Section 4:

 

(a)          When Adjustments to Be Made. The adjustments required by this
Section 4 shall be made whenever and as often as any specified event requiring
an adjustment shall occur, except that any adjustment of the number of shares of
Common Stock for which this Warrant is exercisable that would otherwise be
required may be postponed (except in the case of a subdivision or combination of
shares of the Common Stock, as provided for in Section 4.1) up to, but not
beyond the date of exercise if such adjustment either by itself or with other
adjustments not previously made adds or subtracts less than 1% of the shares of
Common Stock for which this Warrant is exercisable immediately prior to the
making of such adjustment. Any adjustment representing a change of less than
such minimum amount (except as aforesaid) which is postponed shall be carried
forward and made as soon as such adjustment, together with other adjustments
required by this Section 4 and not previously made, would result in a minimum
adjustment or on the date of exercise. For the purpose of any adjustment, any
specified event shall be deemed to have occurred at the close of business on the
date of its occurrence.

 

(b)          Fractional Interests. In computing adjustments under this
Section 4, fractional interests in Common Stock shall be taken into account to
the nearest 1/100th of a share.

 

(c)          When Adjustment Not Required. If the Company shall take a record of
the holders of its Common Stock for the purpose of entitling them to receive a
dividend or distribution or subscription or purchase rights and shall,
thereafter and before the distribution to stockholders thereof, legally abandon
its plan to pay or deliver such dividend, distribution, subscription or purchase
rights, then thereafter no adjustment shall be required by reason of the taking
of such record and any such adjustment previously made in respect thereof shall
be rescinded and annulled. Furthermore, no adjustment pursuant to this Section 4
shall be required for issuances of: (i) Common Stock upon the exercise of
options granted to officers, directors or employees of the Company pursuant to
any employee share scheme approved by the Board of Directors of the Company; or
(ii) securities issued in connection with acquisitions by the Company of other
companies, businesses or assets in transactions approved by the Board of
Directors of the Company.

 

(d)          Escrow of Warrant Stock. If after any property becomes
distributable pursuant to this Section 4 by reason of the taking of any record
of the holders of Common Stock, but prior to the occurrence of the event for
which such record is taken, and Holder exercises this Warrant, any shares of
Common Stock issuable upon exercise by reason of such adjustment shall be deemed
the last shares of Common Stock for which this Warrant is exercised
(notwithstanding any other provision to the contrary herein) and such shares or
other property shall be held in escrow for Holder by the Company to be issued to
Holder upon and to the extent that the event actually takes place, upon payment
of the Current Warrant Price. Notwithstanding any other provision to the
contrary herein, if the event for which such record was taken fails to occur or
is rescinded, then such escrowed shares shall be cancelled by the Company and
escrowed property returned.

 



6

 

 

4.3           Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets. In case the Company shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another entity
(where the Company is not the surviving entity or where there is a change in or
distribution with respect to the Common Stock of the Company), or sell, transfer
or otherwise dispose of all or substantially all its property, assets or
business to another entity and, pursuant to the terms of such reorganization,
reclassification, merger, consolidation or disposition of assets, shares of
common equity of the successor or acquiring entity, or any cash, shares of stock
or other securities or property of any nature whatsoever (including warrants or
other subscription or purchase rights) in addition to or in lieu of common
equity of the successor or acquiring entity (“Other Property”), are to be
received by or distributed to the holders of Common Stock of the Company, then
Holder shall have the right thereafter to receive, upon exercise of this
Warrant, the number of shares of common equity of the successor or acquiring
entity or of the Company, if it is the surviving entity, and Other Property
receivable upon or as a result of such reorganization, reclassification, merger,
consolidation or disposition of assets by a holder of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
event. In case of any such reorganization, reclassification, merger,
consolidation or disposition of assets, the Company shall use commercially
reasonable efforts to cause the successor or acquiring entity (if other than the
Company) to expressly assume the due and punctual observance and performance of
each and every covenant and condition of this Warrant to be performed and
observed by the Company and all the obligations and liabilities hereunder,
subject to such modifications as may be deemed appropriate (as determined by
resolution of the Board of Directors of the Company) in order to provide for
adjustments of shares of the Common Stock for which this Warrant is exercisable
which shall be as nearly equivalent as practicable to the adjustments provided
for in this Section 4. For purposes of this Section 4.3 “common equity of the
successor or acquiring entity” shall include equity of such entity of any class
which is not preferred as to dividends or assets on liquidation over any other
class of equity of such entity and which is not subject to redemption and shall
also include any evidences of indebtedness, shares of stock or other securities
which are convertible into or exchangeable for any such equity, either
immediately or upon the arrival of a specified date or the happening of a
specified event and any warrants or other rights to subscribe for or purchase
any such equity. The foregoing provisions of this Section 4.3 shall similarly
apply to successive reorganizations, reclassifications, mergers, consolidations
or disposition of assets.

 

4.4           Certain Limitations. Notwithstanding anything herein to the
contrary, the Company agrees not to enter into any transaction which, by reason
of any adjustment hereunder, would cause the Current Warrant Price to be less
than the par value per share of Common Stock.

 

5.NOTICES TO WARRANT HOLDERS

 

5.1           Notice of Adjustments. Whenever the number of shares of Common
Stock for which this Warrant is exercisable, or whenever the price at which a
share of such Common Stock may be purchased upon exercise of this Warrant, shall
be adjusted pursuant to Section 4, the Company shall forthwith prepare a
certificate to be executed by the chief financial officer of the Company setting
forth, in reasonable detail, the event requiring the adjustment and the method
by which such adjustment was calculated, specifying the number of shares of
Common Stock for which this Warrant is exercisable and (if such adjustment was
made pursuant to Section 4.3) describing the number and kind of any other shares
of stock or Other Property for which this Warrant is exercisable, and any change
in the purchase price or prices thereof, after giving effect to such adjustment
or change. The Company shall promptly cause a signed copy of such certificate to
be delivered to Holder in accordance with Section 15.2. The Company shall keep
at its office or agency designated pursuant to Section 12 copies of all such
certificates and cause the same to be available for inspection at said office
during normal business hours by Holder or any prospective purchaser of this
Warrant designated by Holder.

 



7

 

 

5.2           Notice of Corporate Action. If at any time

 

(a)          the Company shall take a record of the holders of its Common Stock
for the purpose of entitling them to receive a dividend or other distribution,
or any right to subscribe for or purchase any evidences of its indebtedness, any
shares of stock of any class or any other securities or property, or to receive
any other right, or

 

(b)          there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation, or

 

(c)          there shall be a voluntary or involuntary dissolution, liquidation
or winding up of the Company;

 

then, in any one or more of such cases, the Company shall give to Holder written
notice no later than the same date as such information is made available to the
stockholders of the Company (i) of the date on which a record date shall be
selected for such dividend, distribution or right or for determining rights to
vote in respect of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up, and (ii) in the case of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up, the date when the same is expected to take place. Such notice in accordance
with the foregoing clause also shall specify (i) the date on which any such
record is to be taken for the purpose of such dividend, distribution or right,
the date on which the holders of Common Stock shall be entitled to any such
dividend, distribution or right, and the amount and character thereof, and (ii)
the date on which any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up is expected to take place and the time, if any such time is to be fixed, as
of which the holders of Common Stock shall be entitled to exchange their shares
of Common Stock for securities or other property deliverable upon such
reorganization, reclassification, merger, consolidation, sale, transfer,
disposition, dissolution, liquidation or winding up, and shall be given to
Holder at least five (5) business days prior to the setting of any such record
date. Each such written notice shall be sufficiently given if addressed to
Holder at the last address of Holder appearing on the books of the Company and
delivered in accordance with Section 15.2.

 



8

 

 

5.3           Notice to Shareholders. The Holder shall be entitled to the same
rights to receive notice of corporate action as any holder of Common Stock.

 

6.NO IMPAIRMENT

 

The Company shall not by any action including, without limitation, amending its
articles of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder against impairment.
Without limiting the generality of the foregoing, the Company will (a) not
increase the par value of any shares of Common Stock receivable upon the
exercise of this Warrant above the amount payable therefor upon such exercise
immediately prior to such increase in par value, (b) take all such action as may
be necessary or appropriate in order that the Company may validly and legally
issue fully paid and nonassessable shares of Common Stock upon the exercise of
this Warrant, and (c) use its commercially reasonable efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Company to perform its
obligations under this Warrant.

 

Upon the reasonable request of Holder, the Company will at any time during the
period this Warrant is outstanding acknowledge in writing, in form reasonably
satisfactory to Holder, the continuing validity of this Warrant and the
obligations of the Company hereunder.

 

7.RESERVATION AND AUTHORIZATION OF COMMON STOCK; REGISTRATION WITH OR APPROVAL
OF ANY GOVERNMENTAL AUTHORITY

 

From and after the Closing Date, the Company shall at all times reserve and keep
available for issue upon the exercise of Warrants such number of its authorized
but unissued shares of Common Stock as will be sufficient to permit the exercise
in full of all outstanding Warrants. All shares of Common Stock which shall be
so issuable, when issued upon exercise of any Warrant and payment therefor in
accordance with the terms of such Warrant, shall be duly and validly issued and
fully paid and nonassessable, and not subject to preemptive rights.

 

Before taking any action which would cause an adjustment reducing the Current
Warrant Price below the then par value, if any, of the shares of Common Stock
issuable upon exercise of the Warrants, the Company shall take any corporate
action which may be necessary in order that the Company may validly and legally
issue fully paid and non-assessable shares of such Common Stock at such adjusted
Current Warrant Price.

 

Before taking any action which would result in an adjustment in the number of
shares of Common Stock for which this Warrant is exercisable or in the Current
Warrant Price, the Company shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.

 



9

 

 

If any shares of Common Stock required to be reserved for issuance upon exercise
of Warrants require registration or qualification with any Governmental
Authority under any federal or state law (otherwise than pursuant to the
Securities Act) before such shares may be so issued, the Company will in good
faith and as expeditiously as possible and at its expense endeavor to cause such
shares to be duly registered.

 

8.TAKING OF RECORD; STOCK AND WARRANT TRANSFER BOOKS

 

In the case of all dividends or other distributions by the Company to the
holders of its Common Stock with respect to which any provision of Section 4
refers to the taking of a record of such holders, the Company will in each such
case take such a record and will take such record as of the close of business on
a Business Day. The Company will not at any time, except upon dissolution,
liquidation or winding up of the Company, close its stock transfer books or
Warrant transfer books so as to result in preventing or delaying the exercise or
transfer of any Warrant.

 

9.RESTRICTIONS ON TRANSFERABILITY

 

The Warrants and the Warrant Stock shall not be transferred, hypothecated or
assigned before satisfaction of the conditions specified in this Section 9,
which conditions are intended to ensure compliance with the provisions of the
Securities Act with respect to the transfer of any Warrant or any Warrant Stock.
Holder, by acceptance of this Warrant, agrees to be bound by the provisions of
this Section 9.

 

9.1           Restrictive Legend

 

Except as otherwise permitted by this Article 9, each Warrant (including each
Warrant issued upon the transfer of any Warrant) shall be stamped or otherwise
imprinted with a legend in substantially the following form:

 

“This Warrant and any shares acquired upon the exercise of this Warrant have not
been registered under the Securities Act of 1933, as amended, and may not be
transferred, sold or otherwise disposed of in the absence of such registration
or an exemption therefrom under such Act.”

 

Except as otherwise permitted by this Article 9, each certificate for Warrant
Stock issued upon the exercise of any Warrant, and each certificate issued upon
the transfer of any such Warrant Stock shall be stamped or otherwise imprinted
with a legend in substantially the following form:

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933 and may not be transferred in the absence of such
registration or an exemption therefrom under such Act.”

 

9.2           Termination of Restrictions. The restrictions imposed by this
Article 9 upon the transferability of Restricted Securities shall cease and
terminate as to any particular Restricted Securities when such securities shall
have been sold pursuant to an effective registration statement under the
Securities Act or otherwise become freely transferable by the holder thereof.
Whenever such restrictions shall cease and terminate as to any Restricted
Securities, the holder thereof shall be entitled to receive from the Company,
without expense (other than applicable transfer taxes, if any), new certificates
representing the securities not bearing the applicable legends required by
Section 9.1

 



10

 

 

10.SUPPLYING INFORMATION

 

The Company shall cooperate with Holder and each holder of Restricted Securities
in supplying such information as may be reasonably necessary for such holder to
complete and file any information reporting forms presently or hereafter
required by the Commission as a condition to the availability of an exemption
from the Securities Act for the sale of any Restricted Securities.

 

11.LOSS OR MUTILATION

 

Upon receipt by the Company from Holder of evidence reasonably satisfactory to
it of the ownership of and the loss, theft, destruction or mutilation of this
Warrant and indemnity reasonably satisfactory to it (it being understood that
the written agreement of the original Holder shall be sufficient indemnity) and
in case of mutilation upon surrender and cancellation hereof, the Company will
execute and deliver in lieu hereof a new Warrant of like tenor to Holder;
provided, however, that in the case of mutilation, no indemnity shall be
required if this Warrant in identifiable form is surrendered to the Company for
cancellation.

 

12.OFFICE OF THE COMPANY

 

As long as any of the Warrants remain outstanding, the Company shall maintain an
office or agency (which may be the principal executive offices of the Company)
where the Warrants may be presented for exercise, registration of transfer,
division or combination as provided in this Warrant.

 

13.FINANCIAL AND BUSINESS INFORMATION

 

13.1         Filings. The Company will file on or before the required date all
regular or periodic reports (pursuant to the Exchange Act) with the Commission
and will deliver to Holder promptly upon their becoming available one copy of
each report, notice or proxy statement sent by the Company to its stockholders
generally, and notice of each regular or periodic report (pursuant to the
Exchange Act) and any registration statement, prospectus or written
communication (other than transmittal, comment, and response letters and
requests for confidential treatment) (pursuant to the Securities Act), filed by
the Company with (i) the Commission or (ii) any securities exchange on which
shares of Common Stock are listed.

 

13.2         Access. At any reasonable time and at reasonable intervals, the
Company shall permit any holder of Warrants and any authorized agent or
representative thereof to (a) visit the properties of the Company and any of its
subsidiaries and (b) discuss the affairs, finances and accounts of the Company
and any of its subsidiaries with any of their respective officers or directors,
in each case subject to such holder and any such agent or representative thereof
entering into a non-disclosure agreement in form and substance reasonably
satisfactory to the Company.

 



11

 

 

14.LIMITATION OF LIABILITY

 

No provision hereof, in the absence of affirmative action by Holder to purchase
shares of Common Stock, and no enumeration herein of the rights or privileges of
Holder hereof, shall give rise to any liability of Holder for the purchase price
of any Common Stock or as a stockholder of the Company, whether such liability
is asserted by the Company or by creditors of the Company.

 

15.MISCELLANEOUS

 

15.1         Nonwaiver and Expenses. No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice Holder’s rights, powers or remedies.
If the Company or the Holder fails to make, when due, any payments provided for
hereunder, or fails to comply with any other provision of this Warrant, the
Company or Holder, as the case may be, shall pay to Holder or the Company, as
applicable, such amounts as shall be sufficient to cover any costs and expenses
including, but not limited to, reasonable attorneys’ fees, including those of
appellate proceedings, incurred by Holder or the Company, as applicable, in
collecting any amounts due pursuant hereto or in otherwise enforcing any of its
rights, powers or remedies hereunder.

 

15.2         Notice Generally.  Any notice, demand, request, consent, approval,
declaration, delivery or other communication hereunder to be made pursuant to
the provisions of this Warrant shall be sufficiently given or made if in writing
and either delivered in person with receipt acknowledged or sent by registered
mail, return receipt requested, postage prepaid, addressed as follows:

 

(a)          If to Holder or any holder of Warrant Stock, at its last known
address appearing on the books of the Company maintained for such purpose.

 

(b)          If to the Company at

 

American Eagle Energy Corporation

____________________

____________________

Attention:

 

or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. Every notice, demand, request,
consent, approval, declaration, delivery or other communication hereunder shall
be deemed to have been duly given or served on the date on which personally
delivered, with receipt acknowledged, or three Business Days after the same
shall have been deposited in the United States mail as provided in this
Section 15.2. Failure or delay in delivering copies of any notice, demand,
request, approval, declaration, delivery or other communication to the person
designated above to receive a copy shall in no way adversely affect the
effectiveness of such notice, demand, request, approval, declaration, delivery
or other communication.

 



12

 

 

15.3         Indemnification. The Company agrees to indemnify and hold harmless
Holder from and against any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, attorneys’ fees, expenses
and disbursements of any kind which may be imposed upon, incurred by or asserted
against Holder in any manner relating to or arising out of Holder’s ownership or
exercise of this Warrant or the issuance to Holder of any shares of Warrant
Stock issued in consequence thereof.

 

15.4         Successors and Assigns. Subject to compliance with the provisions
of Sections 3.1 and 9, this Warrant and the rights evidenced hereby shall inure
to the benefit of and be binding upon the successors of the Company and the
successors and assigns of Holder. The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant, and shall
be enforceable by any such Holder.

 

15.5         Amendment. This Warrant may be modified or amended or the
provisions of this Warrant waived with the written consent of the Company and
Holder.

 

15.6         Severability. Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Warrant.

 

15.7         Headings. The headings used in this Warrant are for the convenience
of reference only and shall not, for any purpose, be deemed a part of this
Warrant.

 

15.8         Governing Law. This Warrant shall be governed by, and be construed
and interpreted in accordance with, the law of the State of Nevada.

 

[Signature Page Follows]

 

13

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its Secretary or Assistant Secretary as of the date first above written.

 

  AMERICAN EAGLE ENERGY CORPORATION       By:       Name:     Title:      
MORGAN STANLEY CAPITAL GROUP INC.       By:       Name:     Title:

 

Signature Page to Warrant

 

 

 

 

EXHIBIT A

 

SUBSCRIPTION FORM

 

[To be executed only upon exercise of Warrant]

 

The undersigned registered owner of this Warrant irrevocably exercises this
Warrant for the purchase of ______ shares of Common Stock of American Eagle
Energy Corporation, and herewith makes payment therefor, all at the price and on
the terms and conditions specified in this Warrant and requests that
certificates for the shares of Common Stock hereby purchased (and any securities
or other property issuable upon such exercise) be issued in the name of and
delivered to _____________ whose address is _________________ and, if such
shares of Common Stock shall not include all of the shares of Common Stock
issuable as provided in this Warrant, that a new Warrant of like tenor and date
for the balance of the shares of Common Stock issuable hereunder be delivered to
the undersigned.

 

      (Name of Registered Owner)           (Signature of Registered Owner)      
    (Street Address)           (City)   (State) (Zip Code)

 

NOTICE:The signature on this subscription must correspond with the name as
written upon the face of the Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 

A-1

 

 

EXHIBIT B

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under this Warrant, with respect to the number of shares of
Common Stock set forth below:

 

Name and Address of Assignee   No. of Shares of
Common Stock                                          

 

and does hereby irrevocably constitute and appoint _______________________
attorney in fact to register such transfer on the books of
______________________, maintained for the purpose, with full power of
substitution in the premises.

 

Dated: Print Name:           Signature:           Witness:  

 

NOTICE:The signature on this assignment must correspond with the name as written
upon the face of the Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 

B-1

 

